PUBLIC EMPLOYEES RETIREMENT SYSTEM — PERSON RETIRING UNDER SERVING AS COURT BAILIFF A person who has retired under the Oklahoma Public Employee's Retirement System may serve as a bailiff for a District Judge, Associate District Judge or a Special Judge and be paid a per diem from the court fund and still receive his state retirement benefits.  The Attorney General has had under consideration your recent letter wherein you ask, in effect, the following question: May a retirant under 74 O.S. 901 [74-901] — 74 O.S. 928 [74-928] (1969), Oklahoma Public Employees Retirement System, serve as a bailiff in the Court of an Associate District Judge or District Judge and receive a per diem from the court fund without sacrificing his retirement benefits for any month which he is paid compensation for serving as such bailiff? It is provided in Title 74 O.S. 914 [74-914] (1969): "If a retirant should be elected or appointed to any position or office for which compensation for services is paid from levies or taxes imposed by the State of Oklahoma or any political subdivision thereof, he shall not receive any retirement benefit for any month for which he serves in such position or office. . ." (Emphasis added) In a prior opinion (1 Okl. Op. A.G. 290) the Attorney General held that after January 13, 1969, the judge of any court of record, district judge, associate district judge, special judge, may appoint bailiffs to serve in his court to be paid a per diem from the new Court Fund. The opinion stated further that associate district judges may also hire such bailiffs for their court as they may propose and the county commissioners will approve, and that these bailiffs will be paid from the county general fund as provided in 19 O.S. 180.65 [19-180.65] (1961).  Since there are no levies or taxes imposed for the funds constituting the Court Fund (Title 20 O.S. 1301 [20-1301] — 20 O.S. 1311 [20-1311] (1969)), Section 914(4), supra, would not be applicable to a bailiff paid a per diem from the Court Fund.  It is therefore the opinion of the Attorney General that your question should be answered in the affirmative. A person who has retired under the Oklahoma Public Employee's Retirement System may serve as a bailiff for a District Judge, Associate District Judge or a Special Judge and be paid a per diem from the court fund and still receive his state retirement benefits. (MARVIN E. SPEARS)